                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DMSION
                                 No. 2:17-CV-63-D


KAREN CAHOON, as Executrix       )
of the Estate of Grace H. Webster,
                                 )
                                 )
                     Plaintiff,  )
                                 )
             v.                  )                              ORDER
                                 )
EDWARD ORTON JR. CERAMIC         )
FOUNDATION, METROPOLITAN LIFE )
INSURANCE COMPANY, and UNION     )
CARBIDE CORPORATION,             )
                                 )
                     Defendants. )


       On February 6, 2019, the parties filed a joint motion for a briefing schedule on defendant

Edward Orton, Jr. Ceramic Foundation's long pending motion to dismiss [D.E. 48]. The motion

[D.E. 48] is GRANTED. Plaintiff's response in opposition is due no later than March 4, 2019.

Defendant's reply is due no later than March 11, 2019.

       SO ORDERED. This _8__ day of February 2019.




                                                                                                    .   '

                                                                                                        !
                                                                                                        '
